DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “support structure 8” (para. [0041]). 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: fig. 10, element 108.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In para. [0054], “seem” should read “seen”.  
Appropriate correction is required.

Claim Objections
Claims 6-15 are objected to because of the following informalities:
Claim 6 recites the limitation “the support structure comprise”. This limitation is grammatically incorrect and should read “the support structure comprises”.
Claims 7-15 are objected to due to their dependence therefrom.

Claims 9-15 are objected to because of the following informalities:
Claim 9 depends on itself.
Claims 10-15 are objected to due to their dependence therefrom.
For purposes of examination, claim 9 is interpreted by the Examiner to read “The antenna of claim 8…”.
 Appropriate correction is required.

Claims 12-15 are objected to because of the following informalities:
Claim 12 recites the limitation “inflation of the envelope to the deployed positions the base structure”. The term “the deployed” is grammatically incorrect and does not have exact antecedent basis. 
Claims 13-15 are objected to due to their dependence therefrom.
For purposes of examination, claim 12 is interpreted by the Examiner to read “to the deployed configuration positions”, based on the term “a deployed configuration” introduced in claim 2.
  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the envelope" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected due to its dependence therefrom.
For purposes of examination, claim 19 is interpreted by the Examiner to read “The method of claim 18…”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  1-3, 5, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-9 of copending Application No. 17/652,547. Although the claims at issue are not identical, they are not patentably distinct from each other as indicated in the chart below.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 9-10 of copending Application No. 17/652,547 in view of Rao et al. (US 9666948 B1), hereinafter referred to as “Rao”.
Claims 6-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-13 of copending Application No. 17/652,547 in view of Weinstein (US 20070008232 A1), hereinafter referred to as “Weinstein”.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-13 of copending Application No. 17/652,547 in view of Weinstein, and further in view of Sonoda (“Materials Application for Spacecraft Use in Japan”), hereinafter referred to as “Sonoda”.
Claims 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-13 of copending Application No. 17/652,547 in view of Weinstein, and further in view of Rottmayer (US 3354458 A), hereinafter referred to as “Rottmayer”.
Claims 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 12-13 of copending Application No. 17/652,547 in view of Cadiergues et al. (WO 2020249900 A1), hereinafter referred to as “Cadiergues”.
Claims 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, and 12-13 of copending Application No. 17/652,547 in view of Cadiergues, and further in view of Sonoda.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current Application 17/450,975
Co-pending Application 17/652,547
1. An antenna, comprising: a conductive material creating an antenna form geometry.
1. An antenna structure, comprising: a shape memory component; and a conductive component.
2. The antenna of claim 1, further comprising a base structure for supporting the antenna and a support structure for assisting in the deployment of the antenna, wherein the support structure comprises a layer positioned over at least a portion of the conductive material, wherein the antenna comprises a stored configuration configured to fit within a reduced volume and a deployed configuration configured to fit within an increased volume, wherein the increased volume is greater than the reduced volume.
1. An antenna structure, comprising: a shape memory component; and a conductive component.
2. The antenna structure of claim 1, further comprising a support structure coupled to the shape memory component.
3. The antenna structure of claim 2, wherein the antenna structure has a stowed configuration and a deployed configuration, and the shape memory component is non- structurally deformed in the stowed configuration.
3. The antenna of claim 2, wherein the base structure comprises a shape memory composite.
1. An antenna structure, comprising: a shape memory component; and a conductive component.
4. The antenna of claim 3, wherein the antenna form geometry is an omnidirectional antenna for free space communications between ground stations and spacecraft or between spacecraft.
9. A method of deploying an antenna structure, comprising: storing the antenna structure having a shape memory composite component and a conductive component in a stored configuration; deploying the antenna structure to a deployed configuration defining an antenna shape.  
10. The method of claim 9, wherein the antenna shape is configured to provide both -20-Docket Number: 344406.00701 US Utility Patent filed February 25, 2022 circularly polarized waves and be omnidirectional.

U.S. Application No. 17/652,547 does not claim the antenna form geometry is an omnidirectional antenna for free space communications between ground stations and spacecraft or between spacecraft.
However, Rao teaches the antenna form geometry is an omnidirectional antenna (fig. 3, element 100; col. 4, lines 19-24) for free space communications between ground stations and spacecraft or between spacecraft (col. 3, lines 21-28).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Application No. 17/652,547 claim the antenna form geometry is an omnidirectional antenna for free space communications between ground stations and spacecraft or between spacecraft. Doing so enables satellite-to-satellite communication in the desired direction (Rao, col. 3, lines 21-28; col. 4, lines 24-28).
5. The antenna of claim 3, wherein the antenna form geometry is a quadrifilar helical antenna or a biconical antenna.
7. The antenna structure of claim 6, wherein the shape memory component comprises a plurality of shape memory components creating four helical curves to define a quadrifillar antenna.
8. The antenna structure of claim 6, wherein the shape memory component comprises a plurality of shape memory components defining a biconical antenna.  
6. The antenna of claim 5, wherein the support structure comprise a flexible thin film configured to create a dielectric membrane.
5. The antenna structure of claim 4, wherein the support structure defines an inflation sleeve.

U.S. Application No. 17/652,547 does not claim the support structure comprise a flexible thin film configured to create a dielectric membrane.
Weinstein teaches the support structure (fig. 1, element 22) comprise a flexible thin film configured to create a dielectric membrane (para. [0024]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Application No. 17/652,547 claim the support structure comprise a flexible thin film configured to create a dielectric membrane.
Doing so allows for a highly flexible and easily stowable material (Weinstein, para. [0026]).
7. The antenna of claim 6, wherein the support structure defines an envelope creating an interior cavity, wherein the envelope creates a gas semi-impermeable surface around the interior cavity.
5. The antenna structure of claim 4, wherein the support structure defines an inflation sleeve.
6. The antenna structure of claim 5, wherein the support structure comprises a gas impermeable material.  

U.S. Application No. 17/652,547 does not claim the envelope creates a gas semi-impermeable surface around the interior cavity.
Weinstein teaches wherein the envelope (fig. 1, element 22) creates a gas semi-impermeable (fig. 1, element 42; para. [0025]) surface around the interior cavity (para. [0024]-[0025]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Application No. 17/652,547 claim the envelope creates a gas semi-impermeable surface around the interior cavity. Doing so enables inflation and deflation of the antenna (Weinstein para. [0025]).
8. The antenna of claim 7, further comprising an inflation system to supply a material to the interior cavity and inflate the envelope.
9. A method of deploying an antenna structure, comprising: storing the antenna structure having a shape memory composite component and a conductive component in a stored configuration; deploying the antenna structure to a deployed configuration defining an antenna shape.  
12. The method of claim 11, wherein the antenna structure further comprises a support structure in a form of an inflation sleeve.  
13. The method of claim 12, further comprising inflating the inflation sleeve to transition the antenna structure from the stored configuration to the deployed configuration.  

9. The antenna of claim 9, further comprising a vent configured to release the material from the interior cavity after inflation of the envelope.
U.S. Application No. 17/652,547 does not claim a vent configured to release the material from the interior cavity after inflation of the envelope.
Weinstein teaches a vent (fig. 1, element 42; para. [0025]) configured to release the material from the interior cavity after inflation of the envelope (fig. 1, element 22) (para. [0025]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Application No. 17/652,547 claim a vent configured to release the material from the interior cavity after inflation of the envelope. Doing so enables inflation and deflation of the antenna (Weinstein para. [0025]).
10. The antenna of claim 9, wherein the conductive material is positioned on a surface of the base structure.
4. The antenna structure of claim 3, wherein the conductive component is a conductive material on an exterior surface of the shape memory component.  
11. The antenna of claim 10, wherein the base structure, support structure, and conductive material are each dynamically deformable to permit the antenna to be configured in the collapsed configuration and transition to the deployed configuration.
3. The antenna structure of claim 2, wherein the antenna structure has a stowed configuration and a deployed configuration, and the shape memory component is non- structurally deformed in the stowed configuration.  
4. The antenna structure of claim 3, wherein the conductive component is a conductive material on an exterior surface of the shape memory component.  
5. The antenna structure of claim 4, wherein the support structure defines an inflation sleeve.  
12. The antenna of claim 11, wherein the support structure is coupled to the base structure such that inflation of the envelope to the deployed positions the base structure in a desired configuration.
2. The antenna structure of claim 1, further comprising a support structure coupled to the shape memory component.  
3. The antenna structure of claim 2, wherein the antenna structure has a stowed configuration and a deployed configuration, and the shape memory component is non- structurally deformed in the stowed configuration.  
5. The antenna structure of claim 4, wherein the support structure defines an inflation sleeve.  
13. The antenna of claim 12, wherein the support structure is configured to degrade over 1 to 5 days in the presence of atomic oxygen or solar radiation.
U.S. Application No. 17/652,547 does not claim the support structure is configured to degrade over 1 to 5 days in the presence of atomic oxygen or solar radiation. 
Weinstein teaches the support structure (fig. 1, element 22) is a Kapton layer (para. [0024]).
Sonoda teaches a Kapton layer is configured to degrade over 1 to 5 days in the presence of atomic oxygen or solar radiation (fig. 9; p. 24-25).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Application No. 17/652,547 claim the support structure is configured to degrade over 1 to 5 days in the presence of atomic oxygen or solar radiation. Doing so enables greater reflective qualities, a longer orbital life, greater rigidity, and less solar pressure. Furthermore, Kapton is a highly flexible and microwave quality material (Weinstein, para. [0024]).
14. The antenna of claim 12, further comprising a degradable layer over at least a portion of the conductive material.
U.S. Application No. 17/652,547 does not claim a degradable layer over at least a portion of the conductive material.
Rottmayer teaches a degradable (col. 2, lines 38-53) layer (fig. 4, element 3A; col. 3, lines 39-42) over at least a portion of the conductive material (fig. 4, elements 11 and 12; col. 1, lines 43-50; col. 3, lines 39-45).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Application No. 17/652,547 claim a degradable layer over at least a portion of the conductive material. Doing so enables greater reflective qualities, a longer orbital life, greater rigidity, and less solar pressure (Rottmayer, col. 5, lines 7-12).
15. The antenna of claim 14, further comprising a housing configured to apply a force on the base structure to maintain the base structure in the collapsed configuration.
U.S. Application No. 17/652,547 does not claim a housing configured to apply a force on the base structure to maintain the base structure in the collapsed configuration. Weinstein teaches a housing (fig. 1, element 34; para. [0025]) configured to apply a force on the base structure (fig. 1, element 36) to maintain the base structure (fig. 1, element 36) in the collapsed configuration (para. [0025]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Application No. 17/652,547 claim a housing configured to apply a force on the base structure to maintain the base structure in the collapsed configuration. Doing so enables compact storage of the antenna.
16. A method of deploying an antenna, comprising: storing the antenna in a stored configuration defining a reduced volume, deploying the antenna to a deployed configuration defining an increased volume greater than the reduced volume.
9. A method of deploying an antenna structure, comprising: storing the antenna structure having a shape memory composite component and a conductive component in a stored configuration; deploying the antenna structure to a deployed configuration defining an antenna shape.  
17. The method of claim 16, further comprising: positioning the antenna within a housing to apply a retention force on the antenna to keep the antenna in the stored configuration; opening the housing to remove the retention force on the antenna.
U.S. Application No. 17/652,547 does not claim positioning the antenna within a housing to apply a retention force on the antenna to keep the antenna in the stored configuration; opening the housing to remove the retention force on the antenna.
Cadiergues teaches positioning the antenna (figs. 8-9, element 1) within a housing (figs. 8-9, elements 40, 50, and 70; para. [0072]) to apply a retention force (para. [0076]) on the antenna (figs. 8-9, element 1) to keep the antenna (figs. 8-9, element 1) in the stored configuration (fig. 8) (para. [0076]); opening the housing (figs. 8-9, elements 40, 50, and 70) to remove the retention force (para. [0076]) on the antenna (figs. 8-9, element 1).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Application No. 17/652,547 claim positioning the antenna within a housing to apply a retention force on the antenna to keep the antenna in the stored configuration; opening the housing to remove the retention force on the antenna. Doing so enables compact storage of the antenna.
18. The method of claim 17, wherein the antenna comprises a shape memory material and an envelope, wherein the deployment of the antenna to the deployed configuration is through any of 25Docket No. L0267-2172 the shape memory material returning to a remembered form after removal of the retention force, through inflation of the envelope, or a combination of the shape memory material and the envelope.
9. A method of deploying an antenna structure, comprising: storing the antenna structure having a shape memory composite component and a conductive component in a stored configuration; deploying the antenna structure to a deployed configuration defining an antenna shape.  
12. The method of claim 11, wherein the antenna structure further comprises a support structure in a form of an inflation sleeve.  
13. The method of claim 12, further comprising inflating the inflation sleeve to transition the antenna structure from the stored configuration to the deployed configuration.  
19. The method of claim 17, further comprising degrading a support structure defining at least a portion of the envelope over 1 to 5 days after inflation of the envelope.
12. The method of claim 11, wherein the antenna structure further comprises a support structure in a form of an inflation sleeve.  

U.S. Application No. 17/652,547 does not claim degrading a support structure defining at least a portion of the envelope over 1 to 5 days after inflation of the envelope.
Sonoda teaches degrading a structure over 1 to 5 days (fig. 9; p. 24-25).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Application No. 17/652,547 claim degrading a support structure defining at least a portion of the envelope over 1 to 5 days after inflation of the envelope. Degrading a support structure enables greater reflective qualities, a longer orbital life, greater rigidity, and less solar pressure. Degrading a support structure over 1 to 5 days enables the desired inflation and deployment time.
20. The method of claim 19, wherein the antenna, after deployment, defines a Quadrifilar Helical Antenna or a biconical horn.
1. An antenna structure, comprising: a shape memory component; and a conductive component.  
7. The antenna structure of claim 6, wherein the shape memory component comprises a plurality of shape memory components creating four helical curves to define a quadrifillar antenna.  
8. The antenna structure of claim 6, wherein the shape memory component comprises a plurality of shape memory components defining a biconical antenna.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Weinstein (US 20070008232 A1), hereinafter referred to as “Weinstein”.
Regarding claim 1, Weinstein discloses an antenna (fig. 1, element 20; para. [0024]), comprising: a conductive material (fig. 1, element 24; para. [0024]) creating an antenna form geometry (fig. 1, element 20; para. [0024]).
Regarding claim 2, Weinstein discloses a base structure (fig. 1, element 36; para. [0025]) for supporting the antenna (fig. 1, element 20) and a support structure (fig. 1, element 22; para. [0024]) for assisting in the deployment of the antenna (fig. 1, element 20), wherein the support structure (fig. 1, element 22) comprises a layer positioned over (para. [0024]) at least a portion of the conductive material (fig. 1, element 24), wherein the antenna (fig. 1, element 20) comprises a stored configuration (para. [0025]) configured to fit within a reduced volume (para. [0025]) and a deployed configuration (fig. 1; para. [0025]) configured to fit within an increased volume (fig. 1; para. [0025]), wherein the increased volume is greater than the reduced volume (fig. 1; para. [0025]).

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cadiergues et al. (WO 2020249900 A1), hereinafter referred to as “Cadiergues”.
Regarding claim 16, Cadiergues discloses a method of deploying an antenna (figs. 8-9, element 1; para. [0069] of attached translation), comprising: storing the antenna (figs. 8-9, element 1) in a stored configuration defining a reduced volume (fig. 8; para. [0069]), deploying the antenna (figs. 8-9, element 1) to a deployed configuration defining an increased volume greater than the reduced volume (fig. 9; para. [0072]).
Regarding claim 17, Cadiergues discloses positioning the antenna (figs. 8-9, element 1) within a housing (figs. 8-9, elements 40, 50, and 70; para. [0072]) to apply a retention force (para. [0076]) on the antenna (figs. 8-9, element 1) to keep the antenna (figs. 8-9, element 1) in the stored configuration (fig. 8) (para. [0076]); opening the housing (figs. 8-9, elements 40, 50, and 70) to remove the retention force (para. [0076]) on the antenna (figs. 8-9, element 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein in view of Cadiergues et al. (WO 2020249900 A1), hereinafter referred to as “Cadiergues”.
Regarding claim 3, Weinstein does not teach the base structure comprises a shape memory composite.
Cadiergues teaches the base structure (fig. 5, element 110; para. [0067]) comprises a shape memory composite (para. [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Weinstein such that the base structure comprises a shape memory composite, as described in Cadiergues. Doing so improves the stiffness and mechanical strength of the structure in the deployed and stowed positions (Cadiergues, para. [0025-[0026]). 
Regarding claim 5, Weinstein does not teach the antenna form geometry is a quadrifilar helical antenna or a biconical antenna.
Cadiergues teaches the antenna form geometry (fig. 7, element 1; para. [0034]) is a quadrifilar helical antenna (para. [0034]) or a biconical antenna.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Weinstein such that the antenna form geometry is a quadrifilar helical antenna, as described in Cadiergues. Doing so improves gain and performance of the antenna. 
Regarding claim 6, Weinstein teaches the support structure (fig. 1, element 22) comprise a flexible thin film configured to create a dielectric membrane (para. [0024]).
Regarding claim 7, Weinstein teaches the support structure (fig. 1, element 22) defines an envelope creating an interior cavity (para. [0024]), wherein the envelope (fig. 1, element 22) creates a gas semi-impermeable (fig. 1, element 42; para. [0025]) surface around the interior cavity (para. [0024]-[0025]).
Regarding claim 8, Weinstein teaches an inflation system to supply a material to the interior cavity and inflate the envelope (fig. 1, element 22) (para. [0025]).
Regarding claim 9, Weinstein teaches a vent (fig. 1, element 42; para. [0025]) configured to release the material from the interior cavity after inflation of the envelope (fig. 1, element 22) (para. [0025]).
Regarding claim 10, Weinstein teaches the conductive material (fig. 1, element 24) is positioned on a surface of (fig. 1; para. [0025]) the base structure (fig. 1, element 36).
Regarding claim 11, Weinstein teaches the base structure (fig. 1, element 36), support structure (fig. 1, element 22), and conductive material (fig. 1, element 24) are each dynamically deformable (para. [0025]) to permit the antenna (fig. 1, element 20) to be configured in the collapsed configuration and transition to the deployed configuration (para. [0025]).
Regarding claim 12, Weinstein teaches the support structure (fig. 1, element 22) is coupled to (fig. 1; para. [0025]) the base structure (fig. 1, element 36) such that inflation of the envelope (fig. 1, element 22) to the deployed positions the base structure (fig. 1, element 36) in a desired configuration (fig. 1; para. [0025]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weinstein in view of Cadiergues, as applied to claim 3 above, and further in view of Rao et al. (US 9666948 B1), hereinafter referred to as “Rao”.
Regarding claim 4, the combination of Weinstein and Cadiergues, as modified, does not teach the antenna form geometry is an omnidirectional antenna for free space communications between ground stations and spacecraft or between spacecraft.
Rao teaches the antenna form geometry is an omnidirectional antenna (fig. 3, element 100; col. 4, lines 19-24) for free space communications between ground stations and spacecraft or between spacecraft (col. 3, lines 21-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Weinstein and Cadiergues such that the antenna form geometry is an omnidirectional antenna for free space communications between ground stations and spacecraft or between spacecraft, as described in Rao. Doing so enables satellite-to-satellite communication in the desired direction (Rao, col. 3, lines 21-28; col. 4, lines 24-28).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weinstein in view of Cadiergues, as applied to claims 3 and 5-12 above, and further in view of Sonoda (“Materials Application for Spacecraft Use in Japan”), hereinafter referred to as “Sonoda”.
Regarding claim 13, Weinstein teaches the support structure (fig. 1, element 22) is a Kapton layer (para. [0024]).
The combination of Weinstein and Cadiergues, as modified, does not explicitly teach the support structure is configured to degrade over 1 to 5 days in the presence of atomic oxygen or solar radiation.
Sonoda teaches a Kapton layer is configured to degrade over 1 to 5 days in the presence of atomic oxygen or solar radiation (fig. 9; p. 24-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Weinstein and Cadiergues such that the Kapton layer is configured to degrade over 1 to 5 days in the presence of atomic oxygen or solar radiation, as described in Sonoda. Doing so enables greater reflective qualities, a longer orbital life, greater rigidity, and less solar pressure. Furthermore, Kapton is a highly flexible and microwave quality material (Weinstein, para. [0024]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein in view of Cadiergues, as applied to claims 3 and 5-12 above, and further in view of Rottmayer (US 3354458 A), hereinafter referred to as “Rottmayer”.
Regarding claim 14, Weinstein teaches a Kapton layer (fig. 1, element 22; para. [0024]) over (fig. 1; para. [0024]) at least a portion of the conductive material (fig. 1, element 24).
The combination of Weinstein and Cadiergues, as modified, does not explicitly teach a degradable layer over at least a portion of the conductive material.
Rottmayer teaches a degradable (col. 2, lines 38-53) layer (fig. 4, element 3A; col. 3, lines 39-42) over at least a portion of the conductive material (fig. 4, elements 11 and 12; col. 1, lines 43-50; col. 3, lines 39-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Weinstein and Cadiergues such that the Kapton layer described in Weinstein is a degradable layer, as described in Rottmayer. Doing so enables greater reflective qualities, a longer orbital life, greater rigidity, and less solar pressure (Rottmayer, col. 5, lines 7-12).
Regarding claim 15, Weinstein teaches a housing (fig. 1, element 34; para. [0025]) configured to apply a force on the base structure (fig. 1, element 36) to maintain the base structure (fig. 1, element 36) in the collapsed configuration (para. [0025]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cadiergues in view of Rottmayer (US 3354458 A), hereinafter referred to as “Rottmayer”.
Regarding claim 18, Cadiergues teaches the antenna (figs. 5 and 8-9, element 1) comprises a shape memory material (fig. 5, element 110; para. [0067]), wherein the deployment of the antenna (figs. 8-9, element 1) to the deployed configuration (fig. 9) is through25Docket No. L0267-2172 the shape memory material (fig. 5, element 110) returning to a remembered form after removal of the retention force (para. [0076]).
Cadiergues does not teach the antenna comprises an envelope; wherein the deployment of the antenna to the deployed configuration is through any of 25Docket No. L0267-2172through inflation of the envelope, or a combination of the shape memory material and the envelope.
Rottmayer teaches the antenna (fig. 4, elements 11 and 12; col. 3, lines 39-45; col. 1, lines 69-72) comprises an envelope (fig. 4, element 3A; col. 3, lines 39-42); wherein the deployment of the antenna (fig. 4, elements 11 and 12) to the deployed configuration is through any of 25Docket No. L0267-2172through inflation of the envelope (col. 2, lines 36-40), or a combination of the shape memory material and the envelope.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described in Cadiergues such that the antenna comprises an envelope; wherein the deployment of the antenna to the deployed configuration is through any of 25Docket No. L0267-2172through inflation of the envelope, or a combination of the shape memory material and the envelope, as described in Rottmayer. Doing so allows for compact packaging when the device is stowed and stretching the antenna beyond its elastic limits without reaching its breaking point when the device is deployed (Rottmayer, col. 1, lines 50-57).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cadiergues in view of Rottmayer, as applied to claim 18 above, and further in view of Sonoda (“Materials Application for Spacecraft Use in Japan”), hereinafter referred to as “Sonoda”.
Regarding claim 19, as best understood, Rottmayer teaches degrading (col. 2, lines 38-53) a support structure (fig. 4, element 3A; col. 3, lines 39-42) defining at least a portion of the envelope (fig. 4, element 3A) after inflation of the envelope (fig. 4, element 3A).  
The combination of Cadiergues and Rottmayer, as modified, does not explicitly teach degrading a support structure defining at least a portion of the envelope over 1 to 5 days after inflation of the envelope.  
Sonoda teaches degrading a structure over 1 to 5 days (fig. 9; p. 24-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of methods described in Cadiergues and Rottmayer to include degrading the support structure described in Rottmayer over 1 to 5 days, as described in Sonoda. Degrading a support structure enables greater reflective qualities, a longer orbital life, greater rigidity, and less solar pressure (Rottmayer, col. 5, lines 7-12). Degrading a support structure over 1 to 5 days enables the desired inflation and deployment time.
Regarding claim 20, Cadiergues teaches the antenna (fig. 7, element 1), after deployment (fig. 7), defines a Quadrifilar Helical Antenna (para. [0034]) or a biconical horn.

Examiner’s note: Regarding recitations throughout the claims (2, 6, 9, 11, 13, and 15) that an element is ‘configured to’ perform a function, it is the position of the Office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s Disclosure. Courtet et al. (GB 2322236 A) is cited to teach a shape memory base, relevant to claims 3 and 18 of the claimed invention. O’Neill et al. (US 9742058 B1) and Blanc et al. (WO 2021224572 A1) are cited to teach a quadrifilar helical antenna and shape memory materials, relevant to claims 3, 5, 18, and 20 of the claimed invention. Georgakopoulos (US 10347962 B1) is cited to teach a flexible dielectric thin film, relevant to claim 6 of the claimed invention. Grignon et al. (FR 3081842 A1) is cited to teach a quadrifilar helical antenna and an inflation system, relevant to claims 5-8 and 20 of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
09/20/2022